Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, filed January 20th, 2022, with respect to Claims 1-20 have been fully considered and are persuasive.  The rejection of the previous Office Action has been withdrawn. 

Allowable Subject Matter
Claims 1-20 allowed.
The following is an examiner’s statement of reasons for allowance:
The claims require a tissue specific and a separate and distinct tissue non-specific anatomical probability map be generated from structural imaging information. The two probability maps are then combined with each other and functional image data in order to generate more anatomically accurate functional imaging data. Probability weights are generated and based on the two probability maps. These weights are used to re-distribute the functional imaging data in order to generate an accurate functional image. These limitations are neither taught nor disclosed in a non-obvious manner by the prior art or a combination of prior arts.
Previously relied upon prior art, discloses many of the same features and limitations disclosed by the present invention. However, the prior art is silent on the generation of two distinct and separate probability map based on the tissue specificity. While the prior art generates a specific tissue probability map for bone tissue, it is silent on the generation of a non-specific tissue map. As a result, the prior art would be unable to generate the probability weights based on the tissue specific probability map and a non-specific tissue probability map.
Furthermore, relevant prior art either generate a single tissue specific probability map to be used for additional processing. Other arts, such as Schieke et al. (US 9,922,433 B2) for example, discloses the generation of multiple probability maps. However, these probability maps are generated for a specific tissue in mind and is silent on a non-specific probability map as well as generate probability weights using the specific and non-specific tissue probability maps. The generation of the two separate anatomical probability maps is a distinguishing feature of the present invention over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIUS CHAI whose telephone number is (571)272-4209. The examiner can normally be reached Monday-Thursday and Alternate Friday 8am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571) 272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

/JULIUS CHAI/Examiner, Art Unit 2668                                                                                                                                                                                                        
/VU LE/Supervisory Patent Examiner, Art Unit 2668